[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
On January 5, 2000 the plaintiff Bridgeport Redevelopment Agency took by eminent domain property belonging to the defendant Harris Memorial Apostolic Faith Church of God, Inc. located at 262 East Main Street, Bridgeport, Connecticut and bounded as follows: All that certain piece or parcel of land with the buildings thereon standing, situated in the said City of Bridgeport, bounded and described as follows: CT Page 12426
NORTH: by land now or formerly of G.F. Porter;
EAST: by land now or formerly of the Estate of Anna E. Johnson;
SOUTH: by land now or formerly of J.B. Carpenter;
WEST: by highway known as East Main Street;
And deposited with the Clerk of the Superior Court for Fairfield County the sum of $19,000.00, as compensation.
The defendant has appealed said statement of compensation to the Superior Court.
Testifying for the plaintiff was Peter Vimini an appraiser whose opinion of market value of the defendant's property, as of April 2, 1999, was $19,000.00.
A good portion of the church had been destroyed by fire and Vimini found that the fair market value of the subject property was $4.10 per square feet. He arrived at this figure by the sales comparable approach using properties located at 555 State Street, 540-546 East Main Street, 118 Williston Street and adjusting for such items as location, time and price found that the value of the subject property was $39,936.00 as if vacant. However, he deducted the cost of the demolition of the building and arrived at $19,000.00 as the fair market value of subject property.
The Court cannot agree that the condemnor should receive the benefit of the cost of the demolition of the building and finds that the fair market value of the subject property is $39,936.00.
The defendant had no real estate appraiser and the Court is therefore adopting the opinion of Vimini except as to the deduction of the cost of demolition of the building.
The deposit of $19,000.00 was withdrawn and judgment may enter in the amount of $20,926 together with interest at the statutory rate from the date of the withdrawal to the date of payment.
Belinkie, JR